Per Curiam:
The order appealed from should be modified by striking out therefrom the words “pursuant to the terms of the said order of December 31st, 1915,” and adding after the words “ submit to an examination ” the following: 11 concerning the issues raised by the pleadings herein as to the fact of plaintiff’s employment, by whom employed, the nature of the services rendered by him, and the reasonable value thereof,” and as so modified affirmed, with ten dollars costs and disbursements to the appellant. Present — Clarke, P. J., Scott, Dowling, Smith and Page, JJ. Order modified as indicated in opinion and as modified affirmed, with ten dollars costs and disbursements to appellant. Order to be settled on notice.